Case 2:21-cv-00058-KJD-DJA Document 1-3 Filed 01/12/21 Page1of8

EXHIBIT B - Plaintiffs Complaint
 

Case 2:21-cv-00058-KJD-DJA Document 1-3

CT Corporation

TO: Sue Carlson
Target Corporation
1000 Nicollet Mall

Filed 01/12/21 Page 2of8

Service of Process

Transmittal
41/20/2020
CT Log Number 538629116

Minneapolis, MN 55403-2542

RE: Process Served in Nevada

FOR: Target Corporation (Domestic State: MN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

Ruby Garcia Sanchez, a Minor, by and through her parent and natural guardian Karla
Garcia Gomez, Pitf. vs. Target Corporation, LLC, etc., et al., Dfts.

None Specified
Case # A20824961C

Personal Injury - Failure to Maintain Premises in a Safe Condition
C T Corporation System, Carson City, NV

By Process Server on 11/20/2020 at 13:05

Nevada

None Specified

None Specified

CT has retained the current log, Retain Date: 11/20/2020, Expected Purge Date:
11/25/2020

Image SOP

Email Notification, Non Employee Litigation Target gl.legal@target.com

C T Corporation System
1999 Bryan St Ste 900
Dallas, TX 75201-3140

877-564-7529
MajorAccountTeam2@wolterskluwer.com

Page 1 of 1/ EC

Information displayed on this transrnittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themsetves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
LAS VEGAS, NEVADA 89123
TEL ~ (702) 362.2203; Fax — (702) 362.2203

KRAVITZ, SCHNITZER & J OHNSON, CHTD.
8985 So. EASTERN AVENUE, SUITE 200

Case 2:21-cv-00058-KJD-DJA Document 1-3 Filed 01/12/21 Page 3 of 8

So OF I DA HA BP W WY =

Ny WY NY NY WH NH W bw
NODA WR YUH &§ SEOe DABEHE TSS

2
2

SUMM

 

Electronically Issued
11/17/2020 3:51 PM

-

po -

TYLER J. WATSON, ESQ.

Nevada Bar No. 11735

BIANCA V. GONZALEZ

Nevada Bar No. 14529

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 South Eastern Avenue, Suite 200
Las Vegas, Nevada 89123

Telephone: (702) 362-6666
Facsimile: (702) 362-2203
tiwatson@ksjattorneys.com
bgonzalez@ksjattorneys.com
Attorneys for Plaintiff,

Ruby Garcia

DISTRICT COURT

”

CLARK COUNTY, NEVADA

RUBY GARCIA SANCHEZ, a Minor, by and
through her parent and natural guardian KARLA
GARCIA GOMEZ,

Plaintiff,

VS.

TARGET CORPORATON, LLC a foreign
corporation,

DOES I through X, inclusive, and ROE
CORPORATIONS I through X, inclusive,

 

Defendants.

CASE NO: A-20-824961-C
Case No.:

Dept. No.: Department 2

SUMMONS - CIVIL

TO DEFENDANT: TARGET CORPORATION, LLC

c/o Registered Agent
CT Corporation System

701 S. Carson St. Suite 200

Carson City, NV 89701

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST
YOU WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS.

READ THE INFORMATION BELOW.

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against

you the relief set forth in the Complaint.

1. If you intend to defend this lawsuit, within 20 days after this Summons is served

Page 1

Case Number: A-20-824961-C

 
Las VEGAS, NEVADA 89123
TEL — (702) 362.2203; Fax —(702) 362.2203

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 So. EASTERN AVENUE, SUITE 200

Case 2:21-cv-00058-KJD-DJA Document 1-3 Filed 01/12/21 Page 4of8

o Oo SI DH A BR WD PO me

NNN BY NY NY WN
I Aunune SHS eS Garant oxexug

3
3

 

on you, exclusive of the day of service, you must do the following:

(a) File with the Clerk of this Court, whose address is shown below, a formal

written response to the Complaint in accordance with the rules of the Court, with the appropriate

filing fee.

(b) Serve a copy of your response upon the attorney whose name and address

is shown below.

2. Unless you respond, your default will be entered upon application of the
Plaintiff(s) and failure to so respond will result in a judgment of default against you for the relief

demanded in the Complaint, which could result in the taking of money or property or other relief

requested in the Complaint.

3. If you intend to seek the advice of an attorney in this matter, you should do so

promptly so that your response may be filed on time.

4, The State of Nevada, its political subdivisions, agencies, officers, employees,
board members, commission members and legislators each have 45 days after service of this
Summons within which to file an Answer or other responsive pleading to the Complaint.

DATED this 11 cate of November, 2020.
STEVEN ORTHOD wl

wie ee BOURT™
MA ip dyferiee f. _ _ " 4/17/2020

ov CHERK. +
Regional Justice: Center

200 Lewis Ave.” 18
Las Vegas, NV 89155° 7

Marie Kramer

Submitted ae
KRAVIT ne & JOHNSON, CHTD.

TYLER J. WATSON ESQ.

Nevada Bar No. 11735

BIANCA Y. GONZALEZ, ESQ.
Nevada Bar No. 14529

8985 S. Eastern Ave., Ste. 200

Las Vegas, NV 89123

Attorneys for Plaintiff, Ruby Garcia

 

 

 

Page 2

 
KRAVITZ, SCHNITZER & JOHNSON, CHTD.

8985 So. EASTERN AVENUE, SUITE 200 |

LAS VEGAS, NEVADA 89123

TEL — (702) 362.2203; Fax — (702) 362.2203

Case 2:21-cv-00058-KJD-DJA Document 1-3

oOo CO SI AO RR FR WD PH ee

NN NM BM NY we we
Bo YM &§ Gow Daa ko SE 2s

i)
Un

NO NO
“ON

>
>

COMP
TYLER J. WATSON, ESQ.

Nevada Bar No, 11735

BIANCA V. GONZALEZ

Nevada Bar No. 14529

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 South Eastern Avenue, Suite 200

Las Vegas, Nevada 89123

Telephone: (702) 362-6666

Facsimile: (702) 362-2203

tiwatson@ksjattorneys.com

onzalez(@ksjattorneys.com
Attorneys for Plaintiff,

Ruby Garcia .

DISTRICT COURT

CLARK COUNTY, NEVADA

RUBY GARCIA SANCHEZ, a Minor, by and
through her parent and natural guardian KARLA
GARCIA GOMEZ,

Plaintiff,

VS.

TARGET CORPORATON, LLC a foreign
corporation,

DOES I through X, inclusive, and ROE
CORPORATIONS I through X, inclusive,

Defendants.

 

 

 

Plaintiff, RUBY GARCIA SANCHEZ, by and through her attorneys of record, KRAVITZ,

SCHNITZER & JOHNSON, CHTD., states, asserts, and alleges against Defendant, TARGET

CORPORATON, LLC as follows:
f/f
///

/T/

Page |

Case Number: A-20-824961-C

Filed 01/12/21 Page5of8

Electronically Filed
11/17/2020 3:51 PM
Steven D. Grierson

CLERK OF THE COU
. Fin ow,

CASE NO: A-20-824961-(
Department 4

Li rs

Case No.:
Dept. No.:

COMPLAINT

Arbitration Exempt
Claim Exceeds $50,000

 
LAS VeGas, NEVADA 89123
TEL ~ {702} 362.2203; FAX ~(702) 362.2203

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 So. EASTERN AVENUE, SUITE 200

Case 2:21-cv-00058-KJD-DJA Document 1-3 Filed 01/12/21 Page 6of8

oO CO NSN DA WN B® WwW WO

Ny NY NY NH NY LY N Ww
YAH FY YN | FS Ge AAR IS

>
>

 

JURISDICTIONAL ALLEGATIONS
1. Plaintiff, RUBY GARCIA SANCHEZ, a Minor, by and through her parent and
natural guardian KARLA GARCIA GOMEZ (hereinafter “Plaintiff’) is and was, at all times
relevant to the proceedings, a resident of Clark County, Nevada.
2. Defendant, TARGET CORPORATON, LLC (hereinafter “TARGET”) is and was,

at all times relevant to these proceedings, a Minnesota Corporation duly licensed'to conduct

business in the State of Nevada.
3. Defendants DOE 1 THROUGH 10 and ROE CORPORATIONS 1 THROUGH 20,

are individuals, associations, corporations, partnerships or other entities which are employees,
employers, agents, servants, masters, owners, controllers, partners, or in association with
TARGET and/or have in some way caused or contributed to Plaintiff's damages as herein alleged.
The true names or capacities, whether individual, corporate, associate or otherwise, are unknown
to Plaintiff. Plaintiff alleges each Defendant designated herein as a DOE and/or ROE is
responsible in some manner for the events and happenings referred to in this Complaint and
negligently caused injury and damages to Plaintiff. Plaintiff will ask leave of Court to amend this
Complaint to insert the true names and capacities of DOES 1 THROUGH 10 and ROE
CORPORATIONS 1 THROUGH 20 to include those true names and charging allegations when

they are ascertained.

GENERAL ALLEGATIONS
4, Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 3,
above, and incorporates the same by reference as though fully set forth herein. = ae

5. On or about March 7, 2020, Plaintiff was visiting Target with her grandmother and

two uncles,

6. While on Target's premises, Plaintiff was placed in the seat of a shopping cart in

order to shop around the store with her family.

7, While being pushed in the cart, Plaintiff's cart came in contact with a store sign.

Page 2

 
a
é. 8
SBEQS
Dw A
Gang
ow FF
@ Ee %
aged
g 9
a> 3s
ASSES
gg 5
aA
s -

Case 2:21-cv-00058-KJD-DJA Document 1-3 Filed 01/12/21 Page 7 of 8

bh WwW WwW

Oo Oo “I NHN WW

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

An

 

c *

8. The store sign, not being affixed or weighed down, became unstable and fell upon

Plaintiff's face resulting in several lacerations.

FIRST CAUSE OF ACTION
PREMISES LIABILITY
(Against all Defendants)

9. Plaintiff repeats and realleges the allegations contained in Paragraphs | through 8,
above, and incorporates the same by reference as though fully set forth herein.

10. At all times relevant, Defendants owed a duty of reasonable care to its customers
and their families, including Plaintiff, to keep a safe premises.

11. Defendants breached this duty of reasonable care by failing to properly maintain its

premises and allowing the aforementioned injury to Plaintiff's face.

12. .As a direct and proximate cause of Defendants’ breach, Plaintiff has suffered
permanent disfigurement, harm and injury to her physical, psychological and mental health, in

excess of $15,000.00.

13. As a direct and proximate result of Defendants’ conduct, it has been necessary to
retain the services of an attorney to represent Plaintiff, and Plaintiff is therefore entitled to
reasonable attorney fees to bring this suit.

SECOND CAUSE OF ACTION
NEGLIGENCE
(Against all Defendants)

14.‘ Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through
130, above, and incorporates the same by reference as though fully set forth herein.

15. At all times relevant, Defendants owed a duty of reasonable care to its customers
and their families, including Plaintiff, to ensure all signs, fixtures, and the like are stable, secure,
and properly affixed to prevent them from falling upon its customers at the slightest disturbance.

16. Defendants breached this duty of reasonable care by failing to properly install,

erect, or maintain its fixtures and allowing the aforementioned injury to Plaintiff's face.

Page 3

 
9

KRAVITZ, SCHNITZER & JOHNSON, CHTD.

8985 So. EASTERN AVENUE, SUITE 200

LAS VEGAS, NEVADA 89123
TEL ~ (702) 362.2203; FAX —(702) 362.2203

Case 2:21-cv-00058-KJD-DJA Document 1-3 Filed 01/12/21 Page 8 of 8

So OC sS DH UA B&B WD LP

NYY WY YN Ww
I AUS OH = SF Ce DAA EOS FS

2
>

 

17,

As a direct and proximate cause of Defendants’ breach, Plaintiff has suffered

permanent disfigurement, harm and injury to her physical, psychological and mental health, in

excess of $15,000.00.

18,

As a direct and proximate result of Defendants’ conduct, it has been necessary to

retain the services of an attorney to represent Plaintiff, and Plaintiff is therefore entitled to

reasonable attorney fees to bring this suit,

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants, as follows:

1,

yo YON

circumstances.

General damages in excess of $15,000.00;
Special damages in excess of $15,000.00;

For reasonable attorneys’ fees and costs of suit;
For prejudgment and post-judgment interest, and

For such other and further relief as this Court may deem just and proper under the

DATED this | 7"date of November, 2020

KRAVITZ, SCHNITZER
& JOHNSON, CHTD.

Lin Lor®&)

TYLER J. WATSON, ESQ.

Nevada Bar No. 11735

BIANCA V. GONZALEZ

Nevada Bar No. 14529

8985 So. Eastern Avenue, Suite 200
Las Vegas, Nevada 89123

Attorneys for Plaintiff, Ruby Garcia

Page 4

 
